DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Armon Shahdadi (Reg. No. 70,728) on March 8, 2021.

The application has been amended as follows: 

Claims

Regarding claim 1: (Currently Amended) A method for providing push notifications to a client device, comprising:
receiving, at a server remote from the client device, a hash of an email address associated with a user of the client device;
generating, at the server, a key pairing including a public key and a private key, the public and private keys both being associated with the hashed email address;
providing the public key to the client device;

decrypting the encrypted user credentials using the private key;
generating, at the server, a callback Uniform Resource Locator (URL) comprising at least a portion of the encrypted user credentials embedded in the callback URL;
instructing an email service to contact the callback URL in response to an email account associated with the user credentials receiving a new email; [[and]]
receiving contact at the callback URL from the email service; and
in response to receiving contact at the callback URL, fetching email information from the email service by accessing the email service using decrypted user credentials obtained by decrypting the encrypted user credentials embedded in the callback URL.

Regarding claim 3: (Currently Cancelled).
Regarding claim 4: (Currently Cancelled).

Regarding claim 5: (Currently Amended) The method of claim 1 [[3]], further comprising causing a push notification to be transmitted to the client device, the push notification comprising at least a portion of the fetched email information.

Regarding claim 6: (Currently Amended) The method of claim 1 [[3]], further comprising deleting the user credentials after fetching the email information from the email service.
Regarding claim 8: (Currently Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a computing device, perform stages for providing push notifications, the stages comprising:
receiving, at the computing device, a hash of an email address associated with a user of a client device remote from the computing device;
generating, at the computing device, a key pairing including a public key and a private key, the public and private keys both being associated with the hashed email address;
providing the public key to the client device;
receiving, from the client device, encrypted user credentials encrypted by the client device using the public key;
decrypting the encrypted user credentials using the private key;
generating, at the computing device, a callback Uniform Resource Locator (URL) comprising at least a portion of encrypted user credentials embedded in the callback URL;
instructing an email service to contact the callback URL in response to an email account associated with the user credentials receiving a new email; [[and]]
receiving contact at the callback URL from the email service; and
in response to receiving contact at the callback URL, fetching email information from the email service by accessing the email service using decrypted user credentials obtained by decrypting the encrypted user credentials embedded in the callback URL.

Regarding claim 10:	(Currently Cancelled).
Regarding claim 11: 	(Currently Cancelled).
Regarding claim 12: (Currently Amended) The non-transitory, computer-readable medium of claim 8 [[10]], the stages further comprising causing a push notification to be transmitted to the client device, the push notification comprising at least a portion of the fetched email information.

Regarding claim 13: (Currently Amended) The non-transitory, computer-readable medium of claim 8 [[10]], the stages further comprising deleting the user credentials after fetching the email information from the email service.

Regarding claim 15: (Currently Amended) A system for providing email notifications, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions; and
a computing device including a processor that executes the instructions to carry out stages comprising:
receiving, at the computing device, a hash of an email address associated with a user of the client device remote from the computing device;
generating, at the computing device, a key pairing including a public key and a private key, the public and private keys both being associated with the hashed email address;
providing the public key to the client device;

decrypting the encrypted user credentials using the private key;
generating, at the computing device, a callback Uniform Resource Locator (URL) comprising at least a portion of encrypted user credentials embedded in the callback URL;
instructing an email service to contact the callback URL in response to an email account associated with the user credentials receiving a new email; [[and]]
receiving contact at the callback URL from the email service; and
in response to receiving contact at the callback URL, fetching email information from the email service by accessing the email service using decrypted user credentials obtained by decrypting the encrypted user credentials embedded in the callback URL.

Regarding claim 17: (Currently Cancelled).
Regarding claim 18: (Currently Cancelled).

Regarding claim 19:	(Currently Amended) The system of claim 15 [[17]], the stages further comprising causing a push notification to be transmitted to the client device, the push notification comprising at least a portion of the fetched email information.

Regarding claim 20:	(Currently Amended) The system of claim 15 [[17]], the stages further comprising deleting the user credentials after fetching the email information from the email service.




	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-9, 12-16 and 19-20 are considered allowable.

The Prior Art Govindarajan et al. US Patent Application Publication No. 2010/0083358 teaches a computer implemented method and system that securely aggregates and manages user related data in an online environment while maintaining privacy of a user. The user provides access credentials at a client device for each of multiple data sources. The access credentials are transformed to an unreadable format at the client device using a public key transmitted by a web server. The transformed access credentials in the unreadable format are stored locally on the client device. A communicating software agent on the client device communicates the stored access credentials to the web server. The web server transforms the communicated access credentials to a readable format using a private key and retrieves the user related data by accessing the data sources using the access credentials in the readable format. The web server presents the retrieved user related data to the user in one or more presentation modes.

The Prior Art Lebron et al. US Patent Application Publication No. 2013/0318348 teaches methods, systems, and computer-readable media for processing transactions involving sensitive information, such as a credit card number. Embodiments include a first server authenticating a second server based on a security token and determining whether the security token is expired. Based on the results, the first server may request a transaction 

The Prior Art GRIFFIN et al. US Patent Application Publication No. 2011/0040895 teaches a communications method for synchronization of service event related communications at an event management platform, may include receiving a notification transmitted from a service event source including event information related to at least one service offered by the service event source and for a mobile wireless device associated with a given service user, and including a synchronization value associated with a service instance. The method may further include storing the synchronization value, and receiving a subsequent notification transmitted from the service event source including a subsequent synchronization value associated with the service instance. The subsequent synchronization value is compared with the stored synchronization value and based thereon a request is generated and sent to the service event source for event information associated with notifications having synchronization values between the subsequent synchronization value with the stored synchronization value. The notifications are provided to the mobile wireless device associated with the given service user.

The instant application is allowable over Govindarajan et al., Lebron et al. and GRIFFIN et al. described above, either singularly or in combination, due to the instant application 

The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “[A] method for providing push notifications to a client device, receiving, at a server remote from the client device, a hash of an email address associated with a user of the client device; generating, at the server, a key pairing including a public key and a private key, the public and private keys both being associated with the hashed email address; generating, at the server, a callback Uniform Resource Locator (URL) comprising at least a portion of the encrypted user credentials embedded in the callback URL; and in response to receiving contact at the callback URL, fetching email information from the email service by accessing the email service using decrypted user credentials obtained by decrypting the encrypted user credentials embedded in the callback URL” as recited in independent claims 1, 8 and 15 in combination with the remaining elements of the claim as a whole.

Therefore the claims of the instant application are allowable over the cited prior art.
[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/FAHIMEH MOHAMMADI/   Examiner, Art Unit 2439                         


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439